Powers, J.
This attempted appeal from an order of the Public Service Commission is met with a motion to dismiss. It is agreed that such appeals are to be taken according to the provisions of P. S. 4600, which, as amended by §1 of No. 116, Acts of 1908, is as follows: “Appeals from said commission shall be taken and the cause entered in the Supreme Court in the county *563where the cause arises, in the manner and under the law and rules of procedure which govern such appeals from the court of chancery. * *
The appellant insists that this language requires that the appeal be taken in the Supreme Court, as well as entered therein. But the true meaning of the requirement is made plain by the better punctuation of the opinion in Central Vermont Ry. Co. v. Hartford, 82 Vt. at p. 148, wherein it is said: ‘ Such appeals are to be taken, and the case entered in the Supreme Court in the county in which the case arises, in the manner, and under the law and rules of procedure, that govern such appeals from the court of chancery. * * The appeal is to be taken, as well as entered, in the manner of chancery appeals. This requirement is not to be taken literally, but as meaning that the motion for the appeal shall be filed with the commission or its clerk. This interpretation not only harmonizes the requirement with our other statutes governing appeals, such as appeals from the judgments of justice courts, probate courts, courts of insolvency and courts of chancery — all of which are to be filed with the court rendering the judgment or decree appealed from — but it also makes complete the records of the commission, which is, in effect, constituted a court of record. When a motion is so filed, it brings the case to this Court without action on the part of the commission, Smith v. Burton, 67 Vt. 514, and it becomes the duty of the clerk of the commission to transfer the cause and papers agreeably to the provisions of P. S. 1309.

Appeal dismissed.